DETAILED ACTION
This office action is in response to the application filed on 07/30/2019. Claims 1-30 are cancelled and claims 31-50 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number DE: 10 2016 011 299.9 filed on 09/19/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Warke (US 2017/0329010) in view of Hipp (US 2017/0285148).

	Regarding claim 31, Warke discloses the following claim limitations: a device, comprising: a LIDAR system with at least one laser light source and a detector wherein the LIDAR system is configured to transmit laser light and to detect reflected laser light (Warke, paragraphs 4 and 19 discloses in lidar systems, a source transmits light into a field of view and the light reflects off objects. Sensors receive the reflected light… a source transmits light or light pulses during the scan; in paragraph 26 discloses Demodulator 418 detects and converts the transmitted pulses to digital format and processes the received signals),
 and a computation unit which is configured to actuate the LIDAR system, to transmit a first coded pulse train of the laser light and to transmit at least one second coded pulse train of the laser light (Warke, paragraphs 26 and 34 discloses Demodulator 418 detects and converts the transmitted pulses to digital format and processes the received signals, knowing the coded sequence that was transmitted. The encoding of the modulated pulses (i.e. first and second coded pulses being transmitted) by encoder 401 is orthogonal or nearly orthogonal to encoding used by other potentially interfering lidars),
wherein the computation unit is moreover configured to recognize the first pulse train in measurement signals of the detector and to obtain in this manner a first distance value of an object in the surroundings and to recognize the at least one second pulse train in the measurement signals of the detector and to obtain in this manner at least one second distance value of the object in the surroundings (Warke, claim1, paragraphs 21 and 35 discloses a demodulator configured to receive a received signal from an optical receiver that is configured to receive a reflection of light transmitted by the optical transmitter off an object, the demodulator configured to discriminate the plurality of encoded pulses (i.e. first and second coded pulses) in the received signal and estimate a distance of the object).
	Warke does not explicitly disclose the following claim limitation: and wherein the computation unit is moreover configured to determine an image point of a LIDAR image based on the first distance value and the at least one second distance value.
	However, in the same field of endeavor Hipp discloses more explicitly the following: and wherein the computation unit is moreover configured to determine an image point of a LIDAR image based on the first distance value and the at least one second distance value (Hipp, abstract and paragraph 41 discloses an evaluation unit for determining distances of objects at which the transmitted radiation is reflected, with the distances each forming a distance image point, a deflection unit which repeatedly deflects the transmitted radiation within a scanning angle region into a scanning direction in order to consecutively generate a plurality of scanning patterns of distance image points per distance image).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Warke with Hipp to create the lidar system of Warke with determining an image point.
	The reasoning being is to provide an apparatus respectively a method for the recording of distance images each having a plurality of distance image points that enable an as high as possible distance image rate in a reliable manner and with an as low as possible demand in construction and cost (Hipp, paragraph 6).

	Regarding claim 32, Warke and Hipp discloses the device according to claim 31, wherein a power modulation of the pulses of the first pulse train defines a first coding, wherein a power modulation of the pulses of the at least one second pulse train defines at least one second coding, wherein the first coding is orthogonal to the at least one second coding (Warke, paragraphs 26 and 34 discloses Demodulator 418 detects and converts the transmitted pulses to digital format and processes the received signals, knowing the coded sequence that was transmitted. The encoding of the modulated pulses (i.e. first and second coded pulses being transmitted) by encoder 401 is orthogonal or nearly orthogonal to encoding used by other potentially interfering lidars).

	Regarding claim 33, Warke and Hipp discloses the device according to claim 31, wherein at least one of the pulses of the first pulse train and the pulses of the at least one second pulse train has a length in the range of 500 ps to 2 ns, and wherein a time interval between successive pulses of at least one of the first pulse train and the at least one second pulse train is in the range of 5 ns to 100 ns (Warke, paragraph 28 discloses  each pulse could be about 1 ns. The duration D may be 100 ns to several μS. Each pulse position may or may not have a pulse. Therefore, the number of pulses may be from 100 to several hundred thousand).

	Regarding claim 34, Warke and Hipp discloses the device according to claim 31, wherein the device comprises one of: at least one of the pulses of the first pulse train and the pulses of the at least one second pulse train has a length in the range of 500 ps to 2 ns, and wherein a time interval between successive pulses of at least one of the first pulse train and the at least one second pulse train is in the range of 5 ns to 100 ns (Warke, paragraph 28 discloses  each pulse could be about 1 ns. The duration D may be 100 ns to several μS. Each pulse position may or may not have a pulse. Therefore, the number of pulses may be from 100 to several hundred thousand).

	Regarding claim 35, Warke and Hipp discloses the device according to claim 31, wherein at least one of the first pulse train and the at least one second pulse train has between 2-30 pulses (Warke, paragraph 28 discloses each pulse could be about 1 ns. The duration D may be 100 ns to several μS. Each pulse position may or may not have a pulse. Therefore, the number of pulses may be from 100 to several hundred thousand).

	Regarding claim 36, Warke and Hipp discloses the device according to claim 31, wherein the duty cycle of at least one of the first pulse train and at least one second pulse train is greater by a factor of 10 than a duty cycle at which the at least one laser light source averaged over the time period of several LIDAR images is operated (Warke, paragraph 28 discloses each pulse could be about 1 ns. The duration D may be 100 ns to several μS. Each pulse position may or may not have a pulse. Therefore, the number of pulses may be from 100 to several hundred thousand).

	Regarding claim 37, Warke and Hipp discloses the device according to claim 31, wherein the computation unit is configured to actuate the LIDAR system in order to transmit the at least one second pulse train before the first pulse train is detected (Warke, paragraphs 26 and 34 discloses Demodulator 418 detects and converts the transmitted pulses to digital format and processes the received signals, knowing the coded sequence that was transmitted. The encoding of the modulated pulses (i.e. first and second coded pulses being transmitted) by encoder 401 is orthogonal or nearly orthogonal to encoding used by other potentially interfering lidars).

	Regarding claim 38, Warke and Hipp discloses the device according to claim 31, wherein the computation unit is configured to actuate the LIDAR system based on a priori knowledge of the distance value of the object in the surroundings, as desired either in order to transmit the first coded pulse train of the laser light and in order to transmit the coded at least one second pulse train of the laser light, or in order to transmit at least one non-coded pulse of the laser light (Warke, claim1, paragraphs 21 and 35 discloses a demodulator configured to receive a received signal from an optical receiver that is configured to receive a reflection of light transmitted by the optical transmitter off an object, the demodulator configured to discriminate the plurality of encoded pulses (i.e. first and second coded pulses) in the received signal and estimate a distance of the object).

	Regarding claim 39, Warke and Hipp discloses the device according to claim 31, wherein the computation unit is configured to select a coding scheme for a first coding for the first pulse train and for a second coding for the second pulse train from a plurality of coding scheme candidates (Warke, paragraph 26 discloses Orthogonal codes are codes designed to have little or no cross correlation so that they may be discriminated from one another. That is, because the modulated signals are orthogonal, even if lidar 400 receives the modulated pulses from another lidar (not shown) while receiving the modulated pulses from laser diode 406 reflected off object 410, demodulator 418 can distinguish the correct code and its timing from codes transmitted by other lidars).

	Regarding claim 40, Warke and Hipp discloses the device according to claim 39, wherein the device further comprises: a vehicle interface which is configured to receive status data from a vehicle, and wherein the computation unit is configured to select the coding scheme taking into consideration the status data (Warke, paragraph 4 discloses vehicles use lidar navigation and collision avoidance systems. Autonomous vehicles and mobile robots use lidar for collision avoidance and scene detection; in addition paragraph 26 discloses Orthogonal codes are codes designed to have little or no cross correlation so that they may be discriminated from one another. That is, because the modulated signals are orthogonal, even if lidar 400 receives the modulated pulses from another lidar (not shown) while receiving the modulated pulses from laser diode 406 reflected off object 410, demodulator 418 can distinguish the correct code and its timing from codes transmitted by other lidars).

	Regarding claim 41, Warke and Hipp discloses a device, comprising: a LIDAR system with at least two laser light sources and a detector (Warke, paragraphs 4 and 19 discloses in lidar systems, a source transmits light into a field of view and the light reflects off objects. Sensors receive the reflected light… a source transmits light or light pulses during the scan; in paragraph 26 discloses Demodulator 418 detects and converts the transmitted pulses to digital format and processes the received signals),
wherein the LIDAR system is configured to transmit laser light into different angular zones and to detect reflected laser light (Warke, Figs. 1, 4 and 9),
and a computation unit which is configured to actuate the LIDAR system in order to transmit a first coded pulse train of laser light of a first laser light source and in order to transmit a second coded pulse train of laser light of a second laser light source  (Warke, paragraphs 26 and 34 discloses Demodulator 418 detects and converts the transmitted pulses to digital format and processes the received signals, knowing the coded sequence that was transmitted. The encoding of the modulated pulses (i.e. first and second coded pulses being transmitted) by encoder 401 is orthogonal or nearly orthogonal to encoding used by other potentially interfering lidars),
wherein the transmission of the first pulse train and of the second pulse train occurs in an at least partially time-parallel manner, wherein the computation unit is moreover configured to recognize the first pulse train in measurement signals of the detector and to obtain in this manner a first distance value for objects in the surroundings (Warke, claim1, paragraphs 21 and 35 discloses a demodulator configured to receive a received signal from an optical receiver that is configured to receive a reflection of light transmitted by the optical transmitter off an object, the demodulator configured to discriminate the plurality of encoded pulses (i.e. first and second coded pulses) in the received signal and estimate a distance of the object),
wherein the computation unit is moreover configured to recognize the second pulse train in the measurement signals and to obtain in this manner a second distance value for the objects in the surroundings, wherein the computation unit is moreover configured to determine a first image point of a LIDAR image based on the first distance value and to determine a second image point of the LIDAR image based on the second distance value Hipp, abstract and paragraph 41 discloses an evaluation unit for determining distances of objects at which the transmitted radiation is reflected, with the distances each forming a distance image point, a deflection unit which repeatedly deflects the transmitted radiation within a scanning angle region into a scanning direction in order to consecutively generate a plurality of scanning patterns of distance image points per distance image).

	Regarding claim 42, Warke and Hipp discloses the device according to claim 41, wherein the transmission of the first pulse train occurs at a first angle, wherein the transmission of the second pulse train occurs at a second angle which is different from the first angle, wherein the LIDAR system further comprises a detector optics system which is configured to map light which is incident from the first angle onto at least one detector element of the detector and to map light which is incident from the second angle onto the at least one detector element (Warke, Figs. 1, 4 and 9).

	Regarding claim 43, Warke and Hipp discloses the device according to claim 42, wherein an angular distance between the first angle and the second angle is no less than 50 (Warke, Figs. 1, 4 and 9).

	With regard to claim 44, claim 44 recites the same elements and features to claim 31 as outlined above. Therefore, the same rationale that was utilized in claim 31 applies equally as well to claim 44. 

	Regarding claim 45, Warke and Hipp discloses thedevice according to claim 44, wherein the computation unit is configured to select the coding repeatedly for the coding of multiple pulse trains emitted in a time-sequential manner (Warke, paragraph 24 discloses Lidar 400 includes encoder 401, which determines a code corresponding to a sequence of pulses (as further explained hereinbelow) and provides a pulse position modulated signal having a series of pulses corresponding to the code).

	Regarding claim 46, Warke and Hipp discloses the device according to claim 45, wherein the computation unit is configured to select the coding repeatedly at a refresh rate in the range of 1 second - 30 seconds (Warke, paragraph 28 discloses each pulse could be about 1 ns. The duration D may be 100 ns to several μS. Each pulse position may or may not have a pulse. Therefore, the number of pulses may be from 100 to several hundred thousand).

	Regarding claim 47, Warke and Hipp discloses the device according to claim 45, wherein the computation unit is configured to select the coding repeatedly at a refresh rate which is synchronized with an image refresh rate at which multiple LIDAR images are determined (Warke, paragraph 27 discloses transmit driver 404 provides a sync signal to demodulator 418 to indicate when transmit driver 404 transmits a pulse).

	Regarding claim 48, Warke and Hipp discloses the device according to claim 44, wherein the computation unit is configured to take into consideration a random component during the selection of the coding (Warke, claim 4 discloses integrated circuit of claim 1 in which the code is generated using a pseudo random generator).

	Regarding claim 49, Warke and Hipp discloses the device according to claim 44, further comprising: a vehicle interface which is configured to obtain status data from a vehicle, wherein the computation unit is configured to select the coding taking into consideration the status data (Warke, paragraph 4 discloses vehicles use lidar navigation and collision avoidance systems. Autonomous vehicles and mobile robots use lidar for collision avoidance and scene detection; in addition paragraph 26 discloses Orthogonal codes are codes designed to have little or no cross correlation so that they may be discriminated from one another. That is, because the modulated signals are orthogonal, even if lidar 400 receives the modulated pulses from another lidar (not shown) while receiving the modulated pulses from laser diode 406 reflected off object 410, demodulator 418 can distinguish the correct code and its timing from codes transmitted by other lidars).

	Regarding claim 50, Warke and Hipp discloses the device according to claim 44, further comprising: a vehicle interface which is configured to obtain status data from a vehicle, wherein the computation unit is configured to select a coding scheme from the plurality of coding candidates taking into consideration the status data (Warke, paragraph 4 discloses vehicles use lidar navigation and collision avoidance systems. Autonomous vehicles and mobile robots use lidar for collision avoidance and scene detection; in addition paragraph 26 discloses Orthogonal codes are codes designed to have little or no cross correlation so that they may be discriminated from one another. That is, because the modulated signals are orthogonal, even if lidar 400 receives the modulated pulses from another lidar (not shown) while receiving the modulated pulses from laser diode 406 reflected off object 410, demodulator 418 can distinguish the correct code and its timing from codes transmitted by other lidars).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481